DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 26, 32-34, 42, and 60-64 are pending in the application.  Claims 1-25, 27-31, 35-41, and 43-59 have been cancelled.  Claim 64 is new.  Claim 26 has been amended.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first window extending from the first proximal end to the second proximal end of the first syringe barrel and the second window extending from the second proximal end to the second distal end of the second syringe barrel” (claim 26) must be shown or the feature(s) canceled from the claim.  No new matter should be entered.  Figures 15-19 depict the windows claimed.  However, there is no clear indication in either the drawings or the specification that the first window extends from the first proximal end to the second proximal end of the first syringe barrel and the second window extends from the second proximal end to the second distal end of the second syringe barrel.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 26, 32-34, 42, and 60-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 26 was amended to recite: “the first window extending from the first proximal end to the second proximal end of the first syringe barrel and the second window extending from the second proximal end to the second distal end of the second syringe barrel…”  In the Applicant’s remarks, it is stated that support for this amendment is found in Figures 15-19 of the present application.  However, as stated above in the Drawings section, there is no clear indication from either the drawings or the specification that either window extends as claimed.  It is not clear where the proximal and distal ends of the syringe barrels are positioned relative to the first and second windows, respectively.  Appropriate correction is required.
Claims 32-34, 42, and 60-64 are all dependent on claim 26, thus also fail to comply with the written description requirement.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 26, 32-34, 42, and 60-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 has been amended to recite: “the first window extending from the first proximal end to the second proximal end of the first syringe barrel…”  This limitation is unclear because the claim fails to establish that the first syringe barrel has both a first proximal end and a second proximal end.  Based on earlier claim limitations, it appears that “the second proximal end” should read --the first distal end--.  For examination purposes, the claim will be interpreted in this manner.  Appropriate correction is required.
Claims 32-34, 42, and 60-64 are all dependent on claim 26, thus are also rendered indefinite.  Appropriate correction is required.
Claim 64 recites the limitation "the housing" in line 3 and line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26, 32-34, 42, 60-61, and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinger et al. (US 6,113,571) (“Zinger”) in view of Cassingham et al. (US 2011/0245866 A1) (“Cassingham”), Chen et al. (US 2008/0312674 A1) (“Chen”), Zinger et al. (US 6,565,539 B1) (“Zinger ‘539”), and Winkler (US 2001/0021826 A1).
Regarding claims 26 and 32-34, Zinger discloses (Figures 1-9) an applicator (110), comprising: a first syringe barrel (112) comprising a first sidewall; a first piston (126); a first proximal end; and a first distal end; wherein the first piston seals the first proximal end of the first syringe barrel and is slideable within the first syringe barrel; and the first distal end is configured to attach to a first adapter; a second syringe barrel (112) comprising a second sidewall; a second piston (126); a second proximal end; and a second distal end; wherein the second piston seals the second proximal end of the second syringe barrel and is slideable within the second syringe barrel: and the second distal end is configured to attach to a second adapter; a first adapter comprising a first removable vial housing portion (Figure 2) comprising a first piercing structure (24); a first syringe housing portion (20) attached to the first distal end of the first syringe barrel (via port 12, see Figure 4); a first fitting (158) configured to attach to a tip; a first 2, capable of assisting with fluid movement from the tip (Column 6, lines 59-62), wherein the tip is a gas-assisted spray tip. However, Zinger fails to explicitly disclose a battery-powered gas pump in the form of an air pump, wherein said gas pump assists with fluid movement within the applicator and from the dispensing tip (gas-assisted spray tip), said gas pump being a built-in component of the applicator, said gas pump configured to compress air and utilize the compressed air to assist with fluid movement within the applicator or from the dispensing tip or both, and said gas pump powered by at least 
	Cassingham teaches (Figure 2) an applicator in the same field of endeavor comprising a housing (202); a first syringe barrel (214) comprising a first sidewall; a first piston (228); a first proximal end; and a first distal end; wherein the first piston seals the first proximal end of the first syringe barrel and is slideable within the first syringe barrel (paragraph 0049); a second syringe barrel (214) comprising a second sidewall; a second piston (228); a second proximal end; and a second distal end; wherein the second piston seals the second proximal end of the second syringe barrel and is slideable within the second syringe barrel (paragraph 0049); a tip (216) comprising a first inlet (at 231) a second inlet (at 231) and an outlet; an aerosol pressure hose (218) and a battery-powered (224) gas pump (222, 238), wherein said gas pump assists with fluid movement within the applicator or from the dispensing tip or both (gas-
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the applicator disclosed by Zinger to include a battery-powered gas pump, wherein said gas pump assists with fluid movement within the applicator or from the dispensing tip or both, as taught by Cassingham. Zinger discloses that the applicator includes a hose to supply a medicinal gas. Cassingham teaches that an applicator with a battery-powered gas pump with said gas pump being a built-in component of the applicator provides the advantages of being portable without any connections to external power or gas supplies, being hand-held, ergonometric, lightweight, easy to hold, and easy to operate (Cassingham, paragraph 0043).
Zinger in view of Cassingham teaches the invention substantially as claimed. However, the combined teaching fails to teach that the gas pump is an air pump configured to compress air and utilize the compressed air to assist with fluid movement within the applicator or from the dispensing tip or both.
Chen teaches (Figures 1-8) an analogous nasal spraying device (20) with a battery powered (12; paragraph 0022) gas pump in the form of an air pump (30) powered by at least one battery (paragraph 0022).  Chen teaches that the air pump is a built-in component of the applicator as the pump is provided within the housing (10) and is configured to compress air and utilize the compressed air to assist with fluid movement of a therapeutic drug or liquid within the applicator or from the dispensing tip or both (paragraphs 0020 and 0024). Chen further teaches a cover (10). Chen teaches 
It would have been obvious to one having ordinary skill in the art before at the time the invention was made to modify the battery-powered gas pump taught by Zinger in view of Cassingham to be a built-in air pump configured to compress air and utilize the compressed air to assist with fluid movement within the applicator or from the dispensing tip or both, and for the applicator to comprise at least one battery to power the gas pump, as taught by Chen. This modification would provide an applicator device with a pump that does not require a pressure reservoir to provide a source of compressed air.  Instead, air from atmosphere is drawn into the device and compressed by the pump. This modification would simplify assembly of the device because a pressure reservoir would not need to be connected to the device. It would also reduce the size of the device, improving portability and ease of use of the device.
Zinger ‘539 teaches (Figures 1-9) an applicator (10) comprising: a first syringe barrel (16, Figure 5); a second syringe barrel (16; Figure 5); a first ampoule (80) that couples to the first syringe barrel; a second ampoule (80) that couples to the second syringe barrel; a tip (28) coupled to the first syringe barrel and the second syringe barrel; a first component in the first syringe barrel; a second component in the second syringe barrel; and a cover (12) extending from the first proximal end of the first syringe and the first proximal end of the second syringe to the tip such that the first and second syringe barrels are fully disposed within the cover (Figures 1-9) and the tip is partially disposed within the cover.

Winkler teaches (Figures 1-3) an analogous infuser comprising a first syringe barrel (within opening 20), a second syringe barrel (within opening 22), a tip (18), and a cover (12) extending from the proximal end of the first syringe barrel and proximal end of the second syringe barrel to the tip such that the first and second syringe barrels are disposed within the cover and the tip is partially disposed within the cover, the top of the cover including first and second windows and a viewing window (28) attached to the cover (see Figure 2 annotated below), the first window extending from the first proximal end to the first distal end of the first syringe barrel and the second window extending from the second proximal end to the second distal end of the second syringe barrel, wherein the first window displays a location of the first piston in the first syringe barrel and the second window displays a location of the second piston in the second syringe barrel.  Winkler teaches that the first and second windows and the viewing window (28) 

    PNG
    media_image1.png
    693
    460
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the top of the cover taught by Zinger in view of Cassingham, Chen, and Zinger ‘539 to include first and second windows to display 
The combined teaching of the references teaches the first and second syringe barrels and the at least one battery being disposed within the cover.  Further, the combination teaches that the first and second windows are disposed on a top surface of the cover, as modified by Winkler.  However, the combination above fails to explicitly teach the first and second syringe barrels being disposed between the first and second windows and the at least one battery.  As stated above, Chen teaches that the battery (12) is positioned within the cover beneath the gas pump (30) and a spray conduit (21).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the applicator taught by Zinger, Cassingham, Chen, Zinger ‘539, and Winkler such that the first and second syringe barrels are disposed between the first and second windows and the at least one battery, since it has been held that “rearranging parts of an invention involves only routine skill in the art.”  In re Japikse, 86 USPQ 70.  One having ordinary skill in the art at the time the invention was made would have recognized that the syringe barrels would be positioned beneath the windows in order to allow a user to ascertain the amount of fluid remaining therein, as 
Regarding claim 60, Zinger in view of Cassingham, Chen, Zinger ‘539, and Winkler teaches (Zinger, Figures 1-9) a method of applying a composition to a surface via an applicator, wherein the applicator is an applicator of claim 26 (see rejection of claim 26 above), the method comprising the steps of: attaching a first vial (28) to the first vial housing portion of the first adapter; wherein the first vial comprises a second component (powder); the first vial is capped by a first septum; and the first septum is pierced by the first piercing structure when the first vial is attached to the first vial housing portion (Column 8, lines 12-16); attaching a second vial (28) to the second vial housing portion of the second adapter; wherein the second vial comprises a fourth component (powder); the second vial is capped by a second septum; and the second septum is pierced by the second piercing structure when the second vial is attached to the second vial housing portion (Zinger; Column 8, lines 12-16); advancing the first piston towards the distal end of the first syringe barrel, thereby forcing the first component through the first adapter, through the first piercing structure, and into the first vial, thereby forming a first mixture (Zinger; Column 8, lines 17 and 18); advancing the second piston towards the distal end of the second syringe barrel, thereby forcing the second component through the second adapter, through the second piercing structure, and into the second vial, thereby forming a second mixture (Zinger; Column 8, lines 17 and 18); retracting the first piston, thereby pulling the first mixture into the first syringe barrel (Zinger; Column 8, lines 23-26); retracting the second piston, thereby 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove the first vial housing portion of the first adapter, wherein the first vial is attached; and to remove the second vial housing portion of the second adapter, wherein the second vial is attached. One having ordinary skill in the art at the time of the invention would recognize that it is conventional to disassemble a device that is assembled into individual parts after a procedure, and in this case, to dispose of the vials.
Regarding claims 42 and 61, Zinger as modified by Cassingham, Chen, Zinger ‘539, and Winkler teaches that the applicator dispenses a mixture comprising a tissue adhesive with gas assistance. However, the combined teaching fails to explicitly teach a frothed hydrogel.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispense a frothed hydrogel, since “it has been held to be within the general skill of a worker in the art to select a known material on the basis of In re Leshin, 125 USPQ 416.
Regarding claim 64, the combined teaching of Zinger, Cassingham, Chen, Zinger ‘539, and Winkler above teaches the invention substantially as claimed.  However, the combined teaching fails to explicitly teach that a major length of the first and second syringe barrels, a major length of the at least one battery and a major length of the gas pump are substantially parallel to each other such that a major length of the housing is substantially greater than a width and depth of the housing.
Winkler further teaches (Figure 1) that a major length of the housing (12) is substantially greater than a width and depth of the housing.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the applicator taught by of Zinger, Cassingham, Chen, Zinger ‘539, and Winkler above such that a major length of the housing is substantially greater than a width and depth of the housing, as further taught by Winkler, and to modify a major length of the first and second syringe barrels, a major length of the battery, and a major length of the gas pump to be substantially parallel within the housing, since it has been held that “rearranging parts of an invention involves only routine skill in the art.”  In re Japikse, 86 USPQ 70.  

Claims 62 and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinger et al. (US 6,113,571) (“Zinger”) in view of Cassingham et al. (US 2011/0245866 A1) (“Cassingham”), Chen et al. (US 2008/0312674 A1) (“Chen”), Zinger et al. (US 6,565,539 B1) (“Zinger ‘539”), and Winkler (US 2001/0021826 A1) as 60 above, and further in view of Melsheimer et al. (US 2009/0247985 A1) (“Melsheimer”).
Regarding claims 62 and 63, Zinger in view of Cassingham, Chen, Zinger ‘539, and Winkler teaches the invention substantially as claimed. However, the combined teaching fails to teach retracting and advancing the first and second pistons at least once to assist in mixing of the first component with the second component and the third component with the fourth component after the advancing steps of the first and second pistons.
Melsheimer teaches (Figures 2a-2e) an analogous applicator for delivering a medication to a patient. Melsheimer teaches that a piston (180) of a syringe (116) is actuated a number of times to sufficiently agitate a liquid embolic composition and prevent premature precipitation prior to injection into a vascular site (paragraphs 0053-0054).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to repeatedly retract and advance the first and second pistons after advancing the first and second pistons to assist in mixing of the first component with the second component and the third component with the fourth component, as taught by Melsheimer. This modification would ensure that the mixtures are sufficiently mixed prior to injection/application (Melsheimer, paragraph 0052).

Response to Arguments
Applicant’s arguments with respect to claims 26, 32-34, 42, and 60-64 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771

/DIANE D YABUT/Primary Examiner, Art Unit 3771